Citation Nr: 1220479	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-19 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.

2.  Entitlement to service connection for residuals of prostate cancer for accrued benefits purposes.

3.  Entitlement to service connection for residuals of liver cancer for accrued benefits purposes.

4.  Entitlement to service connection for esophageal cancer for accrued benefits purposes.

5.  Entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to February 1976.  Service in Vietnam and award of the Combat Action Ribbon are evidenced in the record.  The appellant seeks suriving spouse benefits.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the appellant's claim for service connection for cause of the Veteran's death, entitlement to DIC benefits, and entitlement to accrued benefits.  In April 2012, the appellant and her son testified at a hearing at the RO before the undersigned.  A transcript of that hearing is included in the Veteran's VA claims folder.

The issue of entitlement to service connection for diabetes mellitus for accrued benefits purposes has been raised by the evidence but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board has no jurisdiction over that the issue and it is referred to the AOJ for action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in August 2008.  His death certificate identifies the immediate cause of death as esophageal cancer with liver metastases.

2.  The Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.

3.  The Veteran and the appellant were married at the time of the Veteran's death.

4.  At the time of his death, the Veteran had pending claims for service connection for prostate cancer, liver cancer, and esophageal cancer.

5.  A preponderance of the competent medical and other evidence supports a conclusion that the Veteran's death was not related to his military service.

6.  A preponderance of the competent medical and other evidence supports a conclusion that the Veteran's prostate cancer was related to his active duty military service.

7.  A preponderance of the competent medical and other evidence supports a conclusion that the Veteran's liver cancer was not related to his active duty military service.

8.  A preponderance of the competent medical and other evidence supports a conclusion that the Veteran's esophageal cancer was not related to his active duty military service.

9.  A preponderance of the competent medical and other evidence supports a conclusion that the Veteran's death was not related to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).

2.  The criteria for entitlement to accrued benefits for prostate cancer are met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).

3.  The criteria for entitlement to accrued benefits for liver cancer are not met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).

4.  The criteria for entitlement to accrued benefits for esophageal cancer are not met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).

5.  The claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is dismissed as moot.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that her husband's, the Veteran's, prostate cancer caused esophageal cancer which caused the Veteran's death.  She seeks service connection benefits for the cause of the Veteran's death and accrued benefits resulting from the Veteran's pending claims for service connection at the time of his death.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  In addition, VA must inform the appellant of the Veteran's service-connected disability at the time of his death, the information and evidence needed to substantiate a DIC claim based on a previously service-connected disability, and an explanation of the evidence needed to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant was informed in a letter dated July 2009 that her husband had service connection claims pending at the time of his death, but had not been service-connected for any disability before his death.  The letter informed her of the evidence needed to establish claims for DIC benefits including a DIC claim based on a condition not yet service-connected.  The appellant was also told in the notice letter of the steps VA would take to assist her in developing her claim, including obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  The appellant received the notice prior to the final adjudication of her claim and she has not contended that she was prejudiced by lack of notice.  For those reasons, the Board finds that VA has satisfied its duty to notify the appellant.

The RO has obtained the Veteran's service medical records, service personnel records, and private medical records provided or identified by the appellant.  In addition, the RO sought medical opinions from a VA physician regarding the appellant's claims.  The appellant and her son testified at a hearing before the undersigned.  For those reasons, the Board finds that VA has satisfied its duty to assist the appellant.

A review of the Veteran's VA claims folder shows that he was a combat veteran of the Vietnam War.  He retired from the Navy in February 1976.  In about 2000, the Veteran was diagnosed with prostate cancer.  In February 2001, the Veteran underwent a radical retropubic prostatectomy.  The appellant testified after the surgery, the Veteran was fine, except for a lack of sex drive, and did not complain about any residual pain or other symptoms.  No medical evidence in the VA claims folder indicates that the Veteran was treated for or complained of any further prostate cancer residuals.  The appellant testified that she was not aware of any residuals such as inability to control bowels or urinary problems or problems with a surgical scar.

In about 2007, the Veteran began to notice that he had problems swallowing.  A January 2009 biopsy report shows a diagnosis of esophageal cancer.  Chemotherapy began shortly thereafter and the Veteran was ultimately hospitalized for esophageal cancer in July 2008.  The Veteran died in the hospital a few days later in August 2008.  The certificate of death in the record identifies the immediate cause of death as esophageal cancer with liver metastases.

The Board must address separate but related issues which are before it on appeal: (1) entitlement to service connection for the cause of the veteran's death under the provisions of 38 U.S.C. § 1310; (2) entitlement to service connection for disabilities for accrued benefits purposes under the provisions of 38 U.S.C.A. § 5121 (West 2002); and, (3) entitlement to DIC under 38 U.S.C. § 1318.  In essence, those laws, which are set out immediately below, provide separate methods of obtaining VA death benefits.  Green v. Brown, 10 Vet. App. 111 (1997).

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or contributory cause of death.  For a service-connected disability to be the principal, primary cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).  Service connection may also be established for certain chronic diseases, such as malignant tumors, manifested to a compensable degree within one year following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran's certificate of death states that the injury or disease that caused the Veteran's death was esophageal cancer with liver metastases.  Conditions listed as a cause of the Veteran's esophageal cancer were listed as a history of prostate cancer and paraneoplastic hypercalcemia.  The certificate also states that the esophageal cancer was manifested for a period of weeks, and the history of prostate cancer and paraneoplastic hypercalcemia were manifested for a period of months.  Thus, the first inquiry is whether any of the conditions listed on the death certificate as a cause of death should be service-connected.

Accrued Benefits for Prostate cancer

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  The Veteran's service separation forms and other evidence in the record support a finding Veteran served in country in the Republic of Vietnam in 1968.  Thus, the Board finds that the Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam.  

Whenever the Secretary of the Department of Veteran Affairs determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for purposes of service connection.  38 U.S.C.A. § 1116(b)(1) (West 2002).  The Secretary of the Department of Veterans Affairs has determined that a positive association exists between the exposure of an herbicide agent and prostate cancer.  38 C.F.R. § 3.309(e) (2011).  

to substantiate a claim for service connection, the evidence must include (1) evidence of a disability manifested during the pendency of a claim for benefits; (2) an incident or incurrence or disease during service; and, (3) evidence showing a causal connection between the currently manifested disability and the veteran's service.  In this case, the Veteran's disability manifested after July 30, 2008, the date VA received the Veteran's claim, was a history of prostate cancer, with residual scarring and the absence of the prostate.

Medical evidence shows that the Veteran was treated for prostate cancer by a total removal of the prostate in February 2001.  A February 2011 VA examination report by Dr. M.B., M.D., states that the examiner reviewed the Veteran's VA claims folder and determined that there was no indication in the notes that the prostate cancer ever recurred after the prostatectomy.  There were no PSAs in the medical records in the claims file other than the elevated PSA reported at the time of his surgery on February 23, 2001.  There was no indication that his prostate cancer was active at the time of his death.

The Board can also not find evidence of any residual of prostate cancer in the medical evidence.  The appellant did not testify of any residuals of prostate cancer other than a lack of sex drive and scarring.  The lack of sex drive is something that is within the competency of a lay witness to observe as is scarring.  In addition, at the hearing, there was testimony that the Veteran took medication to help overcome the lack of sex drive.  Therefore, the Board finds that the record evidence includes evidence of a current residual of prostate cancer during the pendency of the Veteran's claim.  Therefore, the Veteran is presumed to have been exposed to herbicides during his service in Vietnam, and the Secretary has found a positive association between exposure to herbicides and prostate cancer.  The Board finds that the prostate cancer manifested to a compensable degree following separation from service, because it was an active tumor prior to being removed.  While that was prior to the submission of a claim for service conneciton for prostate cancer, the disability nonetheless manifested to a compensable degree during that time.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2011).

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the appellant is entitled to service connection for residuals of prostate cancer for purposes of accrued benefits.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prostate Cancer as a Cause of Death

For purposes of entitlement to service connection for cause of death, a preponderance of the evidence must show that a service-connected disability was either the principal cause or contributory cause of death.  The death certificate listed a history of prostate cancer as a condition causing the principal cause of death, esophageal cancer.  Indeed, the appellant has contended that the prostate cancer essentially manifested in the esophageal cancer and liver cancer which ultimately were listed as the cause of death.  In that way is the service-connected prostate cancer is claimed to be a contributory cause of death.

The record includes two medical opinions: one by Dr. K.G., M.D., a physician who treated the Veteran for his esophageal cancer and Dr. M.B., M.D., the VA examiner who reviewed the Veteran's VA claims folder and who also reviewed Dr. K.G.'s May 2011 letter.  Dr. K.G. only notes that the Veteran "was a robust gentleman in good health with only a prior diagnosis of Prostate cancer in February, 2001, who developed dysphagia in December 2007."  No other reference is made by Dr. K.G. to the Veteran's prostate cancer; no claim is made in the record that the prostate cancer reoccurred prior to the Veteran's death.

Dr. M.B., reviewed the medical evidence in the Veteran's VA claims folder and found "no indication in the notes that the prostate cancer ever recurred after the prostatectomy."  In other words, there was no prostate cancer manifested for approximately seven years before the Veteran's death.  Dr. M.B. opined that "[B]ased on the records available to me his [the Veteran's] prostate cancer was in remission and did not contribute to his death from metastatic esophageal cancer in any way."

The certificate of death reports a medical opinion that the "history of prostate cancer" contributed or caused the esophageal cancer.  There is, however, no rationale or reference to clinical evidence to support the opinion.  In contrast, Dr. M.B. reviewed the available medical evidence and referred to the pertinent evidence, or lack thereof, that showed no recurrence of prostate cancer after February 2001.  That evidence was affirmed to a degree by the witnesses at the hearing in that neither could report that they observed or were aware of any residual symptom attributed to the Veteran's prostate cancer other than a loss of sex drive.  Based on a review of the entire record, the Board finds that the probative value of the opinion of Dr. M.B. outweighs the probative value of opinion of causation stated in the Veteran's certificate of death.  

Dr. K.G.'s opinion does not specifically address liver cancer.  No rationale was provided that indicates Dr. K.G. considered liver cancer to be caused by the Veteran's prostate cancer.  Similarly, Dr. M.B. did not address a causal relationship between the Veteran's prostate cancer and his liver cancer.  Dr. M.B.'s opinion, however, was based on the rationale that there was no evidence that the Veteran's prostate cancer recurred after February 2001 and that, therefore, the prostate cancer was not a cause of the Veteran's esophageal cancer.  Thus, prostate cancer was not manifested for about seven years before the Veteran died and did not manifest at the time of the Veteran's death.  In the same manner, the Board finds that there is no evidence of record to show that the Veteran's prostate cancer, which had not recurred, caused the liver cancer diagnosed shortly before the Veteran died.

Accordingly, the Board finds that the service-connected prostate cancer was not a contributory or a primary cause of the Veteran's death and service connection for cause of death is not warranted.  The preponderance of the evidence is against that claim and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Esophageal amd Liver Cancer

The appellant contends that the Veteran's esophageal and liver cancers should be service-connected for purposes of accrued benefits.  She contends alternative bases regarding esophageal cancer by first contending that it was caused by exposure to herbicides and dioxins, and secondly by contending that it was caused by the Veteran's exposure to asbestos.  The appellant has contended in a general manner that the Veteran's liver cancer was caused by exposure to herbicides.

To establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The evidence showed that the Veteran had both esophageal and liver cancer during the pendency of his claim.  Thus, the current disability element is satisfied as to both disabilities.

VA has published a listing of those diseases medical and scientific evidence establishes a positive association with exposure of humans to an herbicide agent.  With regard to esophageal cancer, the Secretary has determined that a positive association does not exist between the exposure of an herbicide agent and esophageal cancer.  Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32543 (June 8, 2010).  Liver cancer is specifically addressed as a "hepatobiliary cancer."  The Secretary has concluded that there is not a positive association between exposure of an herbicide agent and hepatobiliary cancer.  Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32543-44 (June 8, 2010).  Thus, the nexus element as to both esophageal and liver cancer is not proven by the statutory presumption, and the only way appellant will prevail is by showing proof of actual direct causation.

VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to an herbicide, but also must determine whether the disability was otherwise the result of active service.  The fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  Combee v. Brown, 24 F.3d 1039 (Fed.Cir. 1994).  The appellant has contended that the Veteran was exposed to both herbicides and asbestos.

The appellant has offered the opinion of Dr. K.G., M.D., a physician who treated the Veteran for his esophageal cancer.  In a May 2011 letter, Dr. K.G. noted that the Veteran was not overweight, had no symptoms of reflux, was not a smoker, and only had limited alcohol intake.  Dr. K.G. observed that the Veteran had no risk factors for esophageal or other cancer except for his exposure to herbicides and asbestos during military service.  Dr. K.G. opined that the Veteran's cancer was linked to his military service and reported that "[M]ultiple articles are noted in the peer review literature which collaborate the evidence linking both Dioxin [an ingredient used in Agent Orange, an herbicide used by the military in Vietnam] and Asbestos with aerodigestive tract cancers including Esophageal cancer."  In support of that opinion, Dr. K.G. noted results found in a single study, but she did not state whether the study involved exposure to dioxin or asbestos.

The appellant has also submitted a copy of a 1996 German medical article regarding a study of German men who were demonstrated to have been exposed to dioxin and which showed a resulting increase in incidence of cancers for those studied.  The appellant has requested that the Board consider the article without the RO first considering the evidence.  

The Board observes that the article does not address the Veteran specifically.  In addition, the article does not address esophageal cancer specifically.  At the hearing, the appellant also submitted a 1990 report signed by Admiral Zumwalt that includes a statement that the scientific evidence he and his staff reviewed supports an opinion that it is at least as likely as not that exposure to Agent Orange causes liver cancer, nasal/pharyngeal/esophageal cancers, and prostate cancer.  Admiral Zumwalt's report is the only evidence of record that directly supports the contention that the Veteran's liver cancer was caused by exposure to herbicides.

In contrast, Dr. M.B.'s June 2011 report shows that Dr. M.B. reviewed the Veteran's VA claims folder, including Dr. K.G.'s letter, and concluded that the Veteran's esophageal cancer was unrelated to his active duty service.  The VA physician observed that the "Institute of Medicine [Institute] has been reviewing the scientific literature on Agent Orange and the other herbicides used in Vietnam in order to determine if there are disease[s] associated with Agent [Orange] and/or dioxin or other herbicides."  The Institute has consistently reported, according to the VA physician, that there is "inadequate or insufficient evidence to determine an association" between Agent Orange and esophageal cancer.  Dr. M.B. acknowledged that Dr. K.G. opined that "there is evidence linking Agent Orange with aero digestive cancers including esophageal cancer," and conceded that "the literature shows an association with respiratory cancers."  Dr. M.B., however, observed that the Institute was "by far the most impartial" and provided the most comprehensive review on the subject.  Finally, Dr. M.B. observed that the Institute's opinion carried more weight than the opinion of Dr. K.G.

In adjudicating a claim, the Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); McClain v. Nicholson, 21 Vet. App. 319 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498 (1995).  Where, as here, the Board is presented with conflicting medical evidence, it may favor some medical evidence over other medical evidence provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22 (1998); Owens v. Brown, 7 Vet. App. 429 (1995).  Further, greater weight is not attached to medical evidence merely because it is furnished by a treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

The assessment of the probative value of medical opinion evidence should be based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical opinion that the physician reaches.  Claiborne v. Nicholson, 19 Vet. App. 181 (2005); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999); Nieves-Rodrigues v. Peake, 22 Vet. App. 295 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

The Board finds that Dr. K.G.'s opinion is essentially conclusory.  Although Dr. K.G. cited to a single study, there was no explanation regarding how the study supported the opinion that esophageal cancer was linked to exposure to dioxin or asbestos.  Dr. K.G.'s opinion is based on the observation that the Veteran had no other risk factors other than presumed exposure to Agent Orange and asbestos.

In the balance against Dr. K.G.'s opinion, as it regards exposure to herbicides, is a review by a VA physician of a report by a prestigious group who, according to the VA physician, is unbiased and has conducted the most thorough review of medical literature regarding whether there is a nexus between exposure to herbicides including dioxin and esophageal cancer.  Their finding was that the medical literature showing such a link was inadequate or insufficient.  

The Board notes that the 1996 German study and the medical evidence considered or identified by Admiral Zumwalt in his 1990 report to the Secretary of VA, are the kinds of information the Institute reviewed in reaching its conclusion.  Indeed, in his report to Congress and in the notice that was published, the Secretary of VA noted that the National Academy of Science provided a 2006 update "that concluded that the epidemiologic studies of esophageal cancer to date yielded no evidence of an increased risk associated with the compounds of interest, although updates of the health status of the Australian Vietnam Veterans presented an interesting but non-significant pattern of increased risk of esophageal cancer.  In addition, the Secretary reported that no toxicologic studies provide evidence of biologic plausibility of an association between the compounds of interest and tumors of the esophagus.  75 Fed. Reg. 32543 (June 8, 2010).   The 2006 update post-dates both the German study and Admiral Zumwalt's report.

Admiral Zumwalt's report, as it pertains to liver cancer, is the only report of record that indicates there is an association between exposure to herbicides and liver cancer.  The Board notes, however, that since the 1990 report by Admiral Zumwalt, numerous reviews of medical literature have been made regarding the association between liver cancer and exposure to herbicides, and in every case, the National Academy of Sciences [NAS] has found that there is insufficient evidence to support what Admiral Zumwalt's report purports to find.  

The Board notes that the science regarding the potential association between exposure to herbicides and diseases has continued to evolve; VA recently added new diseases to the list as being associated with exposure to herbicides.  Diseases Associated with Exposure to Certain Herbicide Agents (Hairy Cell Leukemia and other Chronic B-Cell Leukemias, Parkinson's disease and Ischemic Heart Disease), 75 Fed. Reg. 53202 (August 31, 2010).  However, the recent scientific reviews have remained consistent with the initial findings made by the NAS with regard to insufficient evidence of a link between exposure to herbicides and hepatobiliary cancers, including liver cancer.  

After review of the entire record, the Board finds that the probative value of the NAS reviews and findings adopted by the Secretary, and relied upon by Dr. M.B. in the opinion, outweighs that of the 1990 report submitted by Admiral Zumwalt and his committee.  For that reason, the Board finds that the evidence is against the appellant's claim.

In sum, the Board finds that the rationale used by Dr. K.G. to support the opinion that the Veteran's esophageal cancer was linked or caused by exposure to herbicides during service is not as persuasive as the evidence opposing the claim.  It is inconsistent with other evidence in the record and does not address the findings of the National Academy of Sciences that the available medical literature is not sufficiently substantial to support a finding of a nexus between exposure to Agent Orange and esophageal cancer.  The Board finds that the more plausible and more probative evidence is against the appellant's claim.  

Accordingly, the Board finds that the evidence does not support a finding that the Veteran's causes of death, esophageal cancer and liver cancer, were a result of exposure to herbicides during service.

With regard to exposure to asbestos, the Board first observes that the Veteran served on several different ships as a Machinists Mate and as an Engineering Officer.  The RO noted in instructions to the VA examiner that the Veteran's history indicated probable asbestos exposure.  The Board agrees.  Thus, the event in servce element is satisfied with regard to the appellant's theory of service connection that asbestos exposure caused the Veteran's esophageal cancer.

With regard to a relationship between the disability causing the Veteran's death and asbestos, however, Dr. M.B. has provided an opinion that the Veteran's esophageal cancer was not caused or linked to a conceded exposure to asbestos.  Dr. M.B. states that a review of the 2006 Institutes of Medicine report shows that the committee concluded that the evidence was sufficient to infer a causal relationship between asbestos exposure and laryngeal cancer; suggestive but not sufficient to infer a causal relationship between asbestos exposure and pharyngeal, stomach, and colorectal cancers; and inadequate to infer a causal relationship between asbestos exposure and esophageal cancer.  Based on Dr. M.B.'s review of the Veteran's VA claims folder, including the articles from law offices provided by the appellant and the "Asbestos News," Dr. M.B. opined that there was no relationship between his  asbestos exposure in the military and his esophageal cancer.  The rationale Dr. M.B. offered was that the connection had been extensively evaluated by the Institute of medicine and others with no association found between asbestos and Squamous Cell of the esophagus.  Dr. M.B. also noted that the medical literature did not contain any studies that Dr. M.B. could locate showing a causal relationship between asbestos exposure and squamous cell cancer of the esophagus.  Importantly, Dr. M.B. observed that Dr. K.G.'s extrapolation of the risk association of squamous cell of the lung to include squamous cell of the esophagus was not supported by the literature.

In sum, the Board finds that Dr. M.B.'s opinion has more probative and persuasive value than that of Dr. K.G.  Dr. M.B. cited to the Institute of Medicine findings and conclusions regarding a review of medical evidence as of 2006.  In addition, Dr. M.B. performed a search of medical literature and could not find any credible evidence to support the appellant's contention.  Dr. K.G.'s opinion is not based on medical literature, but rather is based on the extrapolation that has been contradicted by Dr. M.B. as "not supported by the literature."  Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran's esophageal cancer is due to or the result of exposure to asbestos during service. 

The appellant has contended that the Veteran's esophageal and liver cancers were caused by the service-connected prostate cancer.  Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2011).  Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  

The appellant has contended that prostate cancer caused the Veteran's esophageal and liver cancer.  The Board has already found that the medical evidence does not support the appellant's contention with regard to entitlement to service connection for cause of death.  That claim is, identical to a claim for secondary service connection.  The Board must, however, consider all issues raised by the appellant or reasonably raised by the record.  Robinson v. Peake, 21 Vet. App. 545 (2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  The medical evidence shows the Veteran was diagnosed with esophageal and liver cancer, and the Board has just found that the Veteran was entitled to service connection for prostate cancer.  Thus, there is a current disability and a servic-connected disability.  The crux of this claim, however, is whether there is evidence of a causal relationship between the esophageal and liver cancer, and prostate cancer.

Dr. M.B. opined in a February 2011report that there is no causal relationship between the Veteran's esophageal cancer and his service-connected prostate cancer residuals.  The Board has already determined that Dr. M.B.'s opinion is the most probative and has found that a preponderance of the evidence is against a finding that there is a causal relationship between esophageal and prostate cancer.

Similarly, the Board has found that Dr. M.B.'s rationale was, essentially, that the Veteran had no prostate cancer manifest or recurrent after removal of the prostate in February 2001.  Thus, the Board finds that the preponderance of the evidence is against a finding of any connection between the Veteran's non-existent or inactive prostate cancer and liver cancer.  There is no other evidence to suggest otherwise.  To the extent that the conclusion made by Admiral Zumwalt can support the appellant's contention, the report does not address the unique facts of the Veteran's case and does not purport to provide a medical opinion on his behalf.  

Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  Wallin v. West, 11 Vet. App. 509 (1998); 38 C.F.R. § 3.159(a)(1) (2011) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, evidence which is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30 (1993); Beausoleil v. Brown, 8 Vet. App. 459 (1996); Libertine v. Brown, 9 Vet. App. 521 (1996).  The Board finds that article, as it pertains to the Veteran's liver cancer etiology, is general and that any attempt to apply it to the Veteran's specific condition would be speculative.  Therefore, the report is of no probative value regarding service connection for liver cancer for accrual purposes.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for esophageal and liver cancer on a secondary basis.

The Board further finds that there is no evidence that the Veteran incurred, complained of, or was treated for esophageal or liver cancer during service or within one year following separation from service.  The appellant does not and the Veteran did not make such a contention.  The Board finds that there is no evidence that the Veteran incurred esophageal or liver cancer during service and therefore, a inservice disease, event, or injury is not shown.

Accordingly, the Board finds that direct service connection for esophageal and liver cancer for accrued purposes is not warranted.  The preponderance of the evidence is against the claim and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Because service connection has been denied, for accrued benefits purposes, for esophageal and liver cancer, the Board finds that those disabilities cannot be a service-connected cause of the Veteran's death.  38 C.F.R. § 3.312 (2011).  Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to DIC benefits.

VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of nonservice-connected causes, if the veteran's death was not the result of his own willful misconduct, and at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).  

The record evidence shows that the Veteran in this case had pending claims at the time of his death and never had a total disability or 100 percent disability rating during his lifetime, and there is no evidence or contention that he was not a prisoner of war.  Thus, the Board finds that none of the criteria for DIC pursuant to 38 U.S.C.A. § 1318 have been met.

Accordingly, the Board finds that the claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318 is denied due to lack of merit and lack of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law and not the evidence is dispositive, the claim must be denied because of a lack of entitlement under the law).


ORDER

Entitlement to service connection for cause of the Veteran's death is denied.

Entitlement to service connection for prostate cancer for purposes of accrued benefits is granted.

Entitlement to service connection for esophageal cancer for purposes of accrued benefits is denied.

Entitlement to service connection for liver cancer for purposes of accrued benefits is denied.

Entitlement to service connection for DIC benefits under the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


